Case 17-00396       Doc 36     Filed 10/06/18 Entered 10/06/18 10:24:27              Desc Main
                                 Document     Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

In re: Joshua T Hilliard

                                               )                   17 B 00396
                                               )
                 Debtor(s)                     )           Judge Janet S. Baer


               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

 Joshua T Hilliard              Nations First Capital            David Cutler
 1001 Windemere Lane            d/b/a Go Capital                 4131 Main St
 Aurora, IL 60504               516 Gibson Dr Ste 160            Skokie, IL 60076
                                Roseville, GA 95678

      Please take notice that on October 19, 2018 at 9:30 a.m., a representative of this
office shall appear before the Honorable Judge Janet S. Baer or any other Bankruptcy
Judge who may preside in her place and stead, at Kane County Courthouse, 100 S. Third
Street, Room 240, Geneva, IL and present this motion.

       Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do
not have an attorney, you may wish to consult one.)

      I certify that this office caused a copy of this notice to be delivered to the above listed
debtor(s) and creditor by depositing it in the U.S. Mail and to debtor’s attorney
electronically via the court’s CM/ECF System on October 6, 2018.


                                                           /s/ Glenn Stearns
                                                           Glenn Stearns, Trustee


                               MOTION TO MODIFY PLAN

     Now Comes Glenn Stearns, Chapter 13 Trustee, requesting modification of the above
debtors’ plan pursuant to 11 U.S.C. § 1329 and in support thereof, states the following:
       1. On January 6, 2017 the debtor filed a petition under Chapter 13.
       2. The debtor’s modified plan filed March 17, 2016 (Doc 28) was confirmed
           March 24, 2017.
Case 17-00396      Doc 36     Filed 10/06/18 Entered 10/06/18 10:24:27            Desc Main
                                Document     Page 2 of 2




       3. The confirmed plan provides for payments of $1,425 for 60 months for total
           payments of $85,500 will all creditors to be paid in full.
       4. Mortgage arrears are paid in full.
       5. Attorney fees have been paid in full.
       6. All allowed unsecured claims have been paid in full.
       7. Debtor’s plan provides in Section 3.1(a) that Nations First Capital is to be paid
           in fixed payments of $538.79 per month. As of this writing they are owed
           $20,474.20.
       8. As of this writing the Trustee has a balance on hand of $8,159.54 that can be
           disbursed to Nations First Capital if the fixed payment is removed.
       9. Removing the fixed payment will accelerate payments to Nations First Capital
           and will not harm any other creditors.
     WHEREFORE, the Trustee prays that the debtors’ plan be modified to remove the
fixed payment to Nations First Capital and for such other and further relief as this court
deems proper.




                                               Respectfully Submitted;
                                               Glenn Stearns, Trustee



                                               /s/ Glenn Stearns
                                               By: Glenn Stearns



Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532 (630) 981-3888
